 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a RE NT Sor

= x EDERENSE COUNSEL 08: ‘By. tie US FAQBATION 0 OEFICER whe

 

 

 

 

 

 

 

 

     

 

tay Theda ons tw seer ag ab. proceedings requied ee = aS apased
w (5) The defendant executes an unsecured bond Binding the defendant a payte u United a she sea of £99, OOG-goltaes j i the

    

 

 

 

   

--- Case2:19-cr-00096-JRG-CRW. Document'316  Filed-06/03/20 Page 1 of 3. PagelD#:576 ~~~
 

 

 

 

 

 

 

 

 

      

 

 

 
 

{3 (6) maint or commence an ethcdtional propara. ; res
ie tie by the folowing sobhetoae yy Seipeneest essodationt, Dace of abo

= ana deaigiaes, and ad shld ‘efrsiadroan vel ofp
of hisfhersdatie, :
_aa coenply with the following curfews — .
~ Oe {2} refrain from posseseing afi 2uem, ammunition, Sestruction dna, orother dangerous weaas.
33-fh} ftiain frome LS any es my exceszive oon ef wlenbo!, and from may we or unewefut postition oFy. narcotic egand cabee soeeotest.
substiners diefinedia 34 Us. $282 unless proscribed bys licensed mvedicat preetitiones, sal j
LE] fit. uande-ga impticat or povcitatric treatment and/or cemain-in sn. jestituten 3¢-follows: Participate. in mettat health treatment andar... tats y sams
counsing if deemed advisable by the supervising © officer, Folio alt rechtentndistions of the. imental health prover,
LG cout: abond or an agreement to forfeit upon tailing to appear es remasred. the féllowing. ist of money or desighated oroperty:
Td tk) post: with thé court tes following indicia iF pironrship of tise Hook depenbet opety, Or'the falidwing: amavnt ‘or percentage of the
shomedescribed © RORY: .
z3 Dp sexcoube a bail’ band with solvent suTeees la the amount of —  Secwesed boys defendinr’s. , :
22) (st) setuen Te austady each haere day as of after being released each: foreek) amr sof for. ‘raptors schooting or-the foteming iimated
purposetse:
a {e}surrerider ary passpart Ta: issited States) Probasion n Otficesmenedtatel. 3, a . “poe
Bs Sy {ol sbrain'no new passport we =—, os os nent 7 “5 5 Sasa entices - as 4 =r oa
eae 1p) suibmit to Savy. method of testiog a5.directed:-by US. Preval Setvices > detereninie difepdant és using: prohibited substance: Sent
~ * ° piehiods tray te Bed-with Taatomn fregidcy ana inelide Grins Mating, Dre wean st Bitch, 3 aS Ree ny andjor et
any ‘fore of peohibired substante screening or Testing. '
oS tah pacticlpare in a progrant of fingatient of outauserc substance ntuie therapy and counsatiog deemed sevisable by tie stpenvising alba
1 participate In-one of the following home con Aeteest programsand abide by silthe requirements of the preerain.sibich > oo
on ne AB i A) ae ot inclede: sleetronié monititiog or other location veriiation system, “Defendant shatt pay steer" port of the cost: of them Pee ee ee
progsar baxed gpon hisfher ability" to pay asdetermined typ thd Pretial Service: Otfeer.
(1d Home Detention: Hdckeatantis resriedelaa hikfhar idenne at all Genes except foc emBlorment, education, sekeitnssarvicet: neice, substance dbite,
or mental health weatnent attamcy wisi court appeorantes: Epart-ardered eblestons: or other ectivities which ae pre-approved & bythe Prenial Serdur Giface
id &} Home focarcesstion: defendzat $s rectricind to his/her restaanee: m1 at tieses, peices Tor medical nents af teatnent, refgous sorsiies, ax! cust
sopdarmoes preesppcoved by the Pretrial Services Officer:
ED Gi Cor fiene detent ib esricted ta bit~her residenos every oy from 20, 0f.2t recret bythe Pesial: Serves Office
07 43) provade @ oiine seareipte to ‘the Srettia! Seivicies Officer peor to rékeasé tinder these conditions.
SS Id report any cvatset with any tnw enforcement personnel, incduding: but not tonited 10, tp acnes, earsioning, ‘or piTic stop, to the Pretrial
Sersces Officeras soon.as.possble
. 3 feb rmn inpatient tor ae ennai EAE. tachading aetna rents eo releae treatment records and inorrsion .
to tae Pretrial Sareites Chines, tf
3 bs So wonitact ‘witis krsown convicted en, Seg desers, rug users, censttenonty otuey s pécsonwhoviobtes the twee
Cia =: moos sete . vedio Do hea poy oe Ppt, Atonar

  

    

    

 

 

an “Case: 2: 19-cr- 00096-JRG- CRW. Document 316° Filed.06/03/20. Page 2 of es “PagelD #577
 

 

       
    

 

 

 

 

———aelatont any ofthe foregone condition treks Tyra ar the WH niet Is SEE Ol a ee
“alt ines tes

 

See

 

 

 

 

 

 

 

 

 

 

 

 

FS Best a a
“ih her rahe (si enc

 

 

 

 

 

 

 

Re edalsenc! cae onsen $4 meg’ ‘Khe — inpetody BRE nEthed iny' ae ero jit 0 officey-that the seteritine tes: pent
toned and/or potent: with ail other corsiGens: for telense. “Gy detendant Ge be areducis icin ee tht: appropriate 3 ject oicer at tie Hime ad
piackh socatied! of pes a) euspady.. : ‘ ‘ : ;

“se t /alpsre

  

        

- €ase 2:19-cr-00096-JRG-CRW Document 316 - Filed.06/03/20.. Page 3 of 3 “PagelD #578 ~~

 
